
	
		II
		110th CONGRESS
		1st Session
		S. 696
		IN THE SENATE OF THE UNITED STATES
		
			February 27, 2007
			Mr. Baucus introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish an Advanced Research Projects
		  Administration-Energy to initiate high risk, innovative energy research to
		  improve the energy security of the United States, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Energy Research Act of
			 2007.
		2.Advanced
			 Research Projects Administration-Energy
			(a)EstablishmentThere
			 is established the Advanced Research Projects Administration-Energy (referred
			 to in this section as ARPA–E).
			(b)GoalsThe
			 goals of ARPA–E are to reduce the quantity of energy the United States imports
			 from foreign sources and to improve the competitiveness of the United States
			 economy by—
				(1)promoting revolutionary changes in the
			 critical technologies that would promote energy competitiveness;
				(2)turning
			 cutting-edge science and engineering into technologies for energy and
			 environmental application; and
				(3)accelerating innovation in energy and the
			 environment for both traditional and alternative energy sources and in energy
			 efficiency mechanisms to—
					(A)reduce energy use;
					(B)decrease the reliance of the United States
			 on foreign energy sources; and
					(C)improve energy competitiveness.
					(c)Director
				(1)In
			 generalARPA–E shall be headed by a Director (referred to in this
			 section as the Director) appointed by the President.
				(2)Positions at
			 Level VSection 5316 of title 5, United States Code, is amended
			 by adding at the end the following:
					
							Director, Advanced Research Projects
				  Administration-Energy.
						.
				(d)Duties
				(1)In
			 generalIn carrying out this
			 section, the Director shall award competitive grants, cooperative agreements,
			 or contracts to institutions of higher education, companies, or consortia of
			 such entities (which may include federally funded research and development
			 centers) to achieve the goal described in subsection (b) through acceleration
			 of—
					(A)energy-related
			 research;
					(B)development of
			 resultant techniques, processes, and technologies, and related testing and
			 evaluation; and
					(C)demonstration and commercial application of
			 the most promising technologies and research applications.
					(2)Small-business
			 concernsThe Director shall carry out programs established under
			 this section, to the maximum extent practicable, in a manner that is similar to
			 the Small Business Innovation Research Program established under section 9 of
			 the Small Business Act (15 U.S.C. 638) to ensure that small-business concerns
			 are fully able to participate in the programs.
				(e)Personnel
				(1)Program
			 managers
					(A)AppointmentThe
			 Director shall appoint employees to serve as program managers for each of the
			 programs that are established to carry out the duties of ARPA–E under this
			 section.
					(B)DutiesProgram
			 managers shall be responsible for—
						(i)establishing research and development goals
			 for the program, as well as publicizing goals of the program to the public and
			 private sectors;
						(ii)soliciting
			 applications for specific areas of particular promise, especially areas for
			 which the private sector cannot or will not provide funding;
						(iii)selecting
			 research projects for support under the program from among applications
			 submitted to ARPA–E, based on—
							(I)the scientific and
			 technical merit of the proposed projects;
							(II)the demonstrated
			 capabilities of the applicants to successfully carry out the proposed research
			 project; and
							(III)such other
			 criteria as are established by the Director; and
							(iv)monitoring the
			 progress of projects supported under the program.
						(2)Other
			 personnel
					(A)In
			 generalSubject to subparagraph (B), the Director shall appoint
			 such employees as are necessary to carry out the duties of ARPA–E under this
			 section.
					(B)LimitationsThe
			 Director shall appoint not more than 250 employees to carry out the duties of
			 ARPA–E under this section, including not less than 180 technical staff, of
			 which—
						(i)not less than 20
			 staff shall be senior technical managers (including program managers designated
			 under paragraph (1)); and
						(ii)not less than 80
			 staff shall be technical program managers.
						(3)Experimental
			 personnel authorityIn appointing personnel for ARPA–E, the
			 Director shall have the hiring and management authorities described in section
			 1101 of the Strom Thurmond National Defense Authorization Act for Fiscal Year
			 1999 (Public Law 105–261; 5 U.S.C. 3104 note).
				(4)Maximum
			 duration of employment
					(A)Program
			 managers and senior technical managers
						(i)In
			 generalSubject to clause (ii), a program manager and a senior
			 technical manager appointed under this subsection shall serve for a term not to
			 exceed 4 years after the date of appointment.
						(ii)ExtensionsThe
			 Director may extend the term of employment of a program manager or a senior
			 technical manager appointed under this subsection for not more than 4 years
			 through 1 or more 2-year terms.
						(B)Technical
			 program managersA technical program manager appointed under this
			 subsection shall serve for a term not to exceed 6 years after the date of
			 appointment.
					(5)LocationThe
			 office of an officer or employee of ARPA–E shall not be located in the
			 headquarters of the Department of Energy.
				(f)Transactions
			 other than contracts and grants
				(1)In
			 generalTo carry out projects through ARPA–E, the Director may
			 enter into transactions (other than contracts, cooperative agreements, and
			 grants) to carry out advanced research projects under this section under
			 similar terms and conditions as the authority is exercised under section 646(g)
			 of the Department of Energy Organization Act (42 U.S.C. 7256(g)).
				(2)Peer
			 reviewPeer review shall not be required for 75 percent of the
			 research projects carried out by the Director under this section.
				(g)Prizes for
			 advanced technology achievementsThe Director may carry out a
			 program to award cash prizes in recognition of outstanding achievements in
			 basic, advanced, and applied research, technology development, and prototype
			 development that have the potential for application to the performance of the
			 mission of ARPA–E under similar terms and conditions as the authority is
			 exercised under section 1008 of the Energy Policy Act of 2005 (42 U.S.C.
			 16396).
			(h)Coordination of
			 activitiesThe Director—
				(1)shall ensure that
			 the activities of ARPA–E are coordinated with activities of Department of
			 Energy offices and outside agencies; and
				(2)may carry out
			 projects jointly with other agencies.
				(i)ReportNot
			 later than September 30, 2008, the Director shall submit to Congress a report
			 on the activities of ARPA–E under this section, including a recommendation on
			 whether ARPA–E needs an energy research laboratory.
			(j)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section—
				(1)$300,000,000 for
			 fiscal year 2008;
				(2)$600,000,000 for
			 fiscal year 2009;
				(3)$1,100,000,000
			 for fiscal year 2010;
				(4)$1,500,000,000
			 for fiscal year 2011; and
				(5)$2,000,000,000
			 for fiscal year 2012.
				
